862 F.2d 322
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ARACHNID, INC., Plaintiff-Appellant,v.MERIT-NOMAC, INC., Defendant-Counterplaintiff-Appellee,andNomac, Ltd., Bally Midwest, Inc., Star Music Company,William E. McClure, Frederic Kelly and DavidMeric, Defendants.
No. 87-1429.
United States Court of Appeals, Federal Circuit.
Oct. 25, 1988.

Before MARKEY, Chief Judge, EDWARD S. SMITH and NIES, Circuit Judges.
NIES, Circuit Judge.

DECISION

1
Arachnid, Inc. appeals from the final judgment of the United States District Court for the Northern District of Illinois in Arachnid, Inc. v. Nomac, Ltd., No. 84 C 6841 (N.D.Ill. May 29, 1987), which granted summary judgment in favor of Merit-Nomac, Inc., finding noninfringement of Arachnid's United States Patent No. 4,057,251.  We affirm.

OPINION

2
The parties agree that this case is controlled by the decision in Arachnid, Inc. v. Industrial Design Electronics Associates, Inc., Nos. 88-1102, 88-1176 (Fed.Cir. Oct. 25, 1988) (IDEA ) (unpublished), which addressed the same issues and the same Arachnid patent involved in the instant appeal.  Moreover, the district court's opinion in this case reached the same conclusion for the same reasons as set forth in the Wisconsin District Court's opinion appealed in IDEA.    This court today has affirmed the district court's judgment in IDEA.    Accordingly, the judgment in this case is also affirmed.